DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 01/06/2021.
Claims 1, 3-20 are pending and examined in this Office Action (OA).
 No claim has been added, amended and no new claim has been cancelled. 


Response to Arguments
Applicant’s arguments, filed 01/06/2021 with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BERLIN et al. (US 20140050483 A1) and KO et al. (US 20140064730 A1).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 10, 12, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over BERLIN et al. (US 20140050483 A1; hereinafter as “BERLIN”) in view of KO et al. (US 20140064730 A1; hereinafter as “KO”).

BERLIN discloses “SYSTEMS, METHODS, and AND DEVICES FOR INCREASING RADIO FREQUENCY (RF) POWER IN DISTRIBUTED ANTENNA SYSTEMS” (Title).

With respect to Independent claims: 
Regarding claim 8, BERLIN teaches A combining sub-system  (Fig.3, 5, 6) comprising: “a first filter bank” ([NOTE: this will be addressed by another reference below]) configured to divide a first broadband uplink signal received by a first remote antenna unit of a distributed antenna system into a first plurality of narrowband uplink signals (“distributed antenna system may distribute radio frequency (RF) communications signals to one or more remote antenna unit (RAU) modules for communicating to client devices”:  [0030]; [0035]; Fig. 5 : Optical Distributed ; (The RDC 190 in the HEU 168 also receives a common uplink electrical RF communications signal from the RAU 102 and/or the RXU 184 and splits the common uplink electrical RF communications signal into multiple uplink electrical RF communications signals to be provided back to the RIMs 92 and 188 and back to the service providers: [0090]) ;
“a second  filter bank” ([NOTE: this will be addressed by another reference below])  configured to divide a second broadband uplink signal received by a second remote antenna unit of the distributed antenna system into a second plurality of narrowband uplink signals  (Optical Distributed antenna system receives uplink signal from remote Unit RAU#2: “HEU 12 is also configured to convert the uplink optical RF communications signals 22U received from the RAUs 14 into uplink electrical RF communications signals 18U to be provided to the BTS 88”:  [0056]-[0057]; The RDC 190 in the HEU 168 also receives a common uplink electrical RF communications signal from the RAU 102 and/or the RXU 184 and splits the common uplink electrical RF communications signal into multiple uplink electrical RF communications signals to be provided back to the RIMs 92 and 188 and back to the service providers [0090]); 
at least one selector device configured to select a first subset of narrowband uplink signals from the first plurality of narrowband uplink signals and a second subset of narrowband uplink signals from the second plurality of narrowband uplink signals based on the first subset of narrowband uplink signals and the second subset of narrowband uplink signals having a characteristic indicative of useful information  (The RDCs 190, 192 provide combining and splitting of the electrical RF communications signals: [0090];  The RIM 92 also receives the uplink electrical RF communications signals 112 from the RAU 102, as discussed above with respect to FIG. 4. After being received at the RIM 92, the uplink electrical RF communications signals 112 pass through sector selection circuitry 200U, which determines in which sector of the frequency band the uplink electrical RF communications signals 112 reside. The uplink electrical RF communications signals 112 are then provided to a filter 202 (which may be a bandpass filter in one embodiment) and an attenuator 204. The attenuated electrical RF communications signals 112 are then passed through another filter 206 (which may be a bandpass filter in one embodiment) and provided back to the service providers: [0092]); 
at least one combiner device configured to combine the selected first subset of narrowband uplink signals and the selected second subset of narrowband uplink signals for routing to a base station (combined certain uplink links and route to BTS:  [0090], [0092]), 
wherein the at least one combiner device is configured to exclude narrowband uplink signals outside the selected first subset of narrowband uplink signals and the selected second of narrowband uplink signals from the combining operation Uplink electrical RF communications signals 105 may be received by the RAU 102 from client devices through the antenna 106. These uplink electrical RF communications signals 105 will pass through the frequency multiplexer 226 and the duplexer 224 and be provided to a limiter 228. The uplink electrical RF 

BERLIN does not explicitly teach:  a first  filter bank.. divide a first  broadband uplink signal … into a first plurality of narrowband uplink signals  
a second  filter bank.. divide a second broadband uplink signal … into a second plurality of narrowband uplink signals.
  
KO  discloses: a first  filter bank.. divide a first  broadband uplink signal … into a first plurality of narrowband uplink signals (HE (NOTE: DAS} includes a band  filters..  to adjust the uplink electronic signals input from the corresponding RF units, ; a second  filter bank.. divide a second broadband uplink signal … into a second plurality of narrowband uplink signals  (HE (NOTE: DAS} includes a band  filters..  to adjust the uplink electronic signals input from the corresponding RF units, [0012], [0013], [0041]) .

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of KO to the system of BERLIN in order to amplify signals of a terminal in the RF shadow zone, and to send those signals to the BTS (KO, [0005]). The motivation would be to improve cost and reliability of network (KO, [0007]). 

Regarding claim 14, BERLIN teaches a distributed antenna system (“distributed antenna system may distribute radio frequency (RF) communications signals to one or more remote antenna unit (RAU) modules for communicating to client devices”:  [0030]; [0035]; Fig. 5 : Optical Distributed antenna system receives uplink signal from remote Unit RAU#1;  “HEU 12 is also configured to convert the uplink optical RF communications signals 22U received from the RAUs 14 into uplink electrical RF communications signals 18U to be provided to the BTS 88”:   [0056]-[0057])  comprising: a first remote antenna unit configured to receive a first broadband uplink signal and divide the first broadband uplink signal into a first plurality of narrowband uplink signals; AMENDMENT AND RESPONSEPAGE 8 Serial No.: 15/664,072 a second remote antenna unit configured to receive a second broadband uplink signal and divide the second broadband uplink signal into a second plurality of narrowband uplink signals; and a unit communicatively coupled to the first (the rest of the claim is interpreted and rejected for the same reason as set forth of claim 1).  

With respect to dependent claims: 
Regarding claim 10, the combination of BERLIN, KO, specifically, BERLIN teaches, further comprising a processing device configured to: identify a mapping of the first plurality of narrowband uplink signals and the second plurality of narrowband uplink signals to an antenna port of the base station based on the first plurality of narrowband uplink signals and the second plurality of narrowband uplink signals being associated with at least one frequency and at least one time period used for signaling the base station to establish communication with terminal devices; and configure the at least one selector device to select the first subset of narrowband uplink signals and the second subset of narrowband uplink signals based on the additional mapping associating the at ((Each RIM 92(1)-92(M) can be designed to support a particular type of radio source or range of radio sources (i.e., frequencies) to provide flexibility in configuring the HEU 94 and the optical fiber-based distributed antenna system 90 to support the desired radio sources. For example, one RIM 92 may be configured to support the Personal Communication Services (PCS) radio band. Another RIM 92 may be configured to support the 700 MHz radio band. In this example, by inclusion of these RIMs 92, the HEU 94 would be configured to support and distribute RF communications signals on both PCS and LTE 700 radio bands. RIMs 92 may be provided in the HEU 94 that support any frequency bands desired, including but not limited to US Cellular band, Personal Communication Services (PCS) band, Advanced Wireless Services (AWS) band, 700 MHz band, Global System for Mobile communications (GSM) 900, GSM 1800, and UMTS. RIMs 92 may be provided in the HEU 94 that support any wireless technologies desired, including but not limited to Code Division Multiple Access (CDMA), CDMA200, 1xRTT, Evolution-Data Only (EV-DO), Universal Mobile Telecommunication System (UMTS), High-speed Packet Access (HSPA), GSM, General Packet Radio Services (GPRS), Enhanced Data GSM Environment (EDGE), Time Division Multiple Access (TDMA), Long Term Evolution (LTE), iDEN, and Cellular Digital Packet Data (CDPD). : [0050]).
Regarding claims 12, the combination of BERLIN, KO specifically, BERLIN teaches, further comprising a processing device configured to: determine that the first broadband uplink signal and the second broadband uplink signal are received using the (Fig. 7-8 also [0009], The distributed antenna system may also have a remote expansion unit (RXU) that connects to the RAU, as described more fully below in FIG. 6. The RXU may provide an additional RF communications band or bands, or the RXU may provide multiple-input, multiple-output (MIMO) support within a band contained in the RAU. These additional services are provided without the need for additional optical fiber or cabling.  [0034]).
Regarding claim 16, the combination of BERLIN, KO specifically, BERLIN teaches, wherein the unit is further configured to: identify a mapping of the first plurality of narrowband uplink signals and the second plurality of narrowband uplink signals to an antenna port of the base station based on the first plurality of narrowband uplink signals and the second plurality of narrowband uplink signals being associated with at least one frequency and at least one time period used for signaling the base station to establish communication with terminal devices; and select the first subset of narrowband uplink signals and the second subset of narrowband uplink signals for the combining operation based on the additional mapping associating the at least one frequency and the at least one time period with the antenna port. (Each RIM 92(1)-92(M) can be designed to support a particular type of radio source or range of radio sources (i.e., frequencies) to provide flexibility in configuring the HEU 94 and the optical fiber-based distributed antenna system 90 to support the desired radio sources. For example, one RIM 92 may be configured to support the Personal Communication Services (PCS) radio band. Another RIM 92 may be configured to support the 700 MHz radio band. In this example, by inclusion of these RIMs 92, the HEU 94 would be configured to support and distribute RF communications signals on both PCS and LTE 700 radio bands. RIMs 92 may be provided in the HEU 94 that support any frequency bands desired, including but not limited to US Cellular band, Personal Communication Services (PCS) band, Advanced Wireless Services (AWS) band, 700 MHz band, Global System for Mobile communications (GSM) 900, GSM 1800, and UMTS. RIMs 92 may be provided in the HEU 94 that support any wireless technologies desired, including but not limited to Code Division Multiple Access (CDMA), CDMA200, 1xRTT, Evolution-Data Only (EV-DO), Universal Mobile Telecommunication System (UMTS), High-speed Packet Access (HSPA), GSM, General Packet Radio Services (GPRS), Enhanced Data GSM Environment (EDGE), Time Division Multiple Access (TDMA), Long Term Evolution (LTE), iDEN, and Cellular Digital Packet Data (CDPD). : [0050]).

Regarding claims 18, the combination of BERLIN, KO, specifically, BERLIN teaches, wherein the first remote antenna unit and the second remote antenna unit are configured in a multiple- input/multiple-output configuration, wherein the unit is configured to select the first subset of narrowband uplink signals and the second subset of narrowband uplink signals based on the first broadband uplink signal and the second (Fig. 7-8 also [0009], The distributed antenna system may also have a remote expansion unit (RXU) that connects to the RAU, as described more fully below in FIG. 6. The RXU may provide an additional RF communications band or bands, or the RXU may provide multiple-input, multiple-output (MIMO) support within a band contained in the RAU. These additional services are provided without the need for additional optical fiber or cabling.  [0034]).

Claims 1, 3, 5, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over BERLIN et al. (US 20140050483 A1; hereinafter as “BERLIN”) in view of PAN et al. (US 20120140652 A1; hereinafter as “PAN”).

With respect to Independent claims: 
Regarding claim 1, BERLIN teaches 1  A method (Fig.3, 5, 6) comprising: receiving a first broadband uplink signal with a first remote antenna unit of a distributed antenna system (“distributed antenna system may distribute radio frequency (RF) communications signals to one or more remote antenna unit (RAU) modules for communicating to client devices”:  [0030]; [0035]; Fig. 5 : Optical Distributed antenna system receives uplink signal from remote Unit RAU#1;  “HEU 12 is also configured to convert the uplink optical RF communications signals 22U received from the RAUs 14 into uplink electrical RF communications signals 18U to be provided to the BTS 88”:   [0056]-[0057]) and a second broadband uplink signal with a second remote antenna unit of the distributed antenna system (Optical Distributed antenna system dividing the first broadband uplink signal received with the first remote antenna unit into a first plurality of narrowband uplink signals (The RDC 190 in the HEU 168 also receives a common uplink electrical RF communications signal from the RAU 102 and/or the RXU 184 and splits the common uplink electrical RF communications signal into multiple uplink electrical RF communications signals to be provided back to the RIMs 92 and 188 and back to the service providers: [0090])  and the second broadband uplink signal received with the second remote antenna unit into a second plurality of narrowband uplink signals (The RDC 190 in the HEU 168 also receives a common uplink electrical RF communications signal from the RAU 102 and/or the RXU 184 and splits the common uplink electrical RF communications signal into multiple uplink electrical RF communications signals to be provided back to the RIMs 92 and 188 and back to the service providers [0090]);
 selecting a first subset of narrowband uplink signals from the first plurality of narrowband uplink signals and a second subset of narrowband uplink signals from the second plurality of narrowband uplink signals based on the first subset of narrowband uplink signals and the second subset of narrowband uplink signals having a characteristic indicative of useful information (The RDCs 190, 192 provide combining and splitting of the electrical RF communications signals: [0090];  The RIM 92 also receives the uplink electrical RF communications signals 112 from the RAU 102, as discussed above with respect to FIG. 4. After being received at the RIM  combining the selected first subset of narrowband uplink signal and the selected second subsets of narrowband uplink signals for routing to a base station (combined certain uplink links and route to BTS:  [0090], [0092]), wherein combining the selected first subset of narrowband uplink signals and the selected second subset of narrowband uplink signals comprises excluding narrowband uplink signals outside the selected first subset of narrowband uplink signals and the selected second subset of narrowband uplink signals from the combining operation (Uplink electrical RF communications signals 105 may be received by the RAU 102 from client devices through the antenna 106. These uplink electrical RF communications signals 105 will pass through the frequency multiplexer 226 and the duplexer 224 and be provided to a limiter 228. The uplink electrical RF communications signals 105 may be further processed in one embodiment via an amplifier 230 and a filter 232. In one embodiment, the amplifier 230 may be a low noise amplifier and the filter 232 may be a bandpass filter. The uplink electrical RF communications signals 105 are then passed through an amplifier 234 and provided to a duplexer 236. In one embodiment, the amplifier 234 may be a variable gain amplifier.   

BERLIN does not explicitly teach:  wherein the characteristic indicative of useful information includes at least one of a signal power above a threshold signal power or a correlation characteristic.

PAN discloses: wherein the characteristic indicative of useful information includes at least one of: a signal power above a threshold signal power; or a correlation characteristic (node/base station measure/select uplink signal and determine that power is higher than a present power threshold value: [0094]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of PAN   to the system of BERLIN order enables transparent cooperative transmission for the user terminal. (PAN, [abstract]). 

With respect to dependent claims: 
Regarding claim 3, the combination of BERLIN, PAN, specifically, BERLIN teaches, further comprising identifying a mapping of the first plurality of narrowband uplink signals and the second plurality of narrowband uplink signals to an antenna port of the base station based on the first plurality of narrowband uplink signals and the second plurality of narrowband uplink signals being associated with at least one frequency and at least one time period used for signaling the base station to establish communication with terminal devices, wherein the first subset of narrowband uplink signals and the second subset of narrowband uplink signals are also selected for the combining operation based on the additional mapping associating the at least one frequency and the at least one time period with the antenna port 22/28 Attorney Docket 2676/100.1465US02 operation based on the additional mapping associating the at least one frequency and the at least one time period with the antenna port.(Each RIM 92(1)-92(M) can be designed to support a particular type of radio source or range of radio sources (i.e., frequencies) to provide flexibility in configuring the HEU 94 and the optical fiber-based distributed antenna system 90 to support the desired radio sources. For example, one RIM 92 may be configured to support the Personal Communication Services (PCS) radio band. Another RIM 92 may be configured to support the 700 MHz radio band. In this example, by inclusion of these RIMs 92, the HEU 94 would be configured to support and distribute RF communications signals on both PCS and LTE 700 radio bands. RIMs 92 may be provided in the HEU 94 that support any frequency bands desired, including but not limited to US Cellular band, Personal Communication Services (PCS) band, Advanced Wireless Services (AWS) band, 700 MHz band, Global System for Mobile communications (GSM) 900, GSM 1800, and UMTS. RIMs 92 may be provided in the HEU 94 that support any wireless technologies desired, including but not limited to Code Division Multiple Access (CDMA), CDMA200, 1xRTT, Evolution-Data Only (EV-DO), Universal Mobile Telecommunication System (UMTS), High-speed Packet Access (HSPA), GSM, General Packet Radio Services (GPRS), Enhanced Data GSM Environment (EDGE), Time Division Multiple Access (TDMA), Long Term Evolution (LTE), iDEN, and Cellular Digital Packet Data (CDPD). : [0050]).
Regarding claim 5, the combination of BERLIN, PAN, specifically, BERLIN teaches, wherein the first broadband uplink signal and the second broadband uplink signal are received using the first remote antenna unit and the second remote antenna unit in a multiple-input/multiple-output configuration, wherein the first subset of narrowband uplink signals and the second subset of narrowband uplink signals are also selected for the combining operation based on the first broadband uplink signal and the second broadband uplink signal being received in the multiple- input/multiple-output configuration  (Fig. 7-8 also [0009], The distributed antenna system may also have a remote expansion unit (RXU) that connects to the RAU, as described more fully below in FIG. 6. The RXU may provide an additional RF communications band or bands, or the RXU may provide multiple-input, multiple-output (MIMO) support within a band contained in the RAU. These additional services are provided without the need for additional optical fiber or cabling.  [0034]).

Regarding claim 9, the combination of BERLIN, PAN, specifically, PAN discloses: wherein the characteristic indicative of useful information includes at least one of: a signal power above a threshold signal power; or a correlation characteristic (node/base station measure/select uplink signal and determine that power is higher than a present power threshold value: [0094]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of PAN   to the system of BERLIN in order enables transparent cooperative transmission for the user terminal. (PAN, [abstract]). 

Regarding claim 15, the combination of BERLIN, PAN, specifically, PAN discloses: wherein the characteristic indicative of useful information includes at least one of: a signal power above a threshold signal power; or a correlation characteristic (node/base station measure/select uplink signal and determine that power is higher than a present power threshold value: [0094]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of PAN   to the system of BERLIN in order enables transparent cooperative transmission for the user terminal. (PAN, [abstract]). 

Allowable Subject Matter
Claims 4, 6-7, 11, 13, 17, 19-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, 11, 17, the combination of BERLIN, KO, either alone or in combination fails to teach, further comprising: generating a first mapping for a first time slot used for communication with the base station, wherein the first mapping associates an antenna port of the base station with frequencies of the first subset of narrowband uplink signals and the second subset of narrowband uplink signals; obtaining, during a second time slot used for communication with the base station, a third subset of narrowband uplink signals from a third broadband uplink signal and a fourth subset of narrowband uplink signals from a fourth broadband uplink signal based on the third subset of narrowband uplink signals and the fourth subset of narrowband uplink signals having a characteristic indicative of useful information; and generating a second mapping for the second time slot, wherein the second mapping associates the antenna port with frequencies of the third subset of narrowband uplink signals and the fourth subset of narrowband uplink signals.  

Regarding claim 6, , the combination of BERLIN, KO, either alone or in combination fails to teach,  wherein dividing the first broadband uplink signal into the first plurality of narrowband uplink signals and the second broadband uplink signal into the second plurality of narrowband uplink signals comprises: providing the first broadband uplink signal to a first filter bank and the second broadband uplink signal to a second filter bank; generating, by the first filter bank, a first plurality of frequency-shifted uplink signals from the first broadband uplink signal; generating, by the second filter bank, a second plurality of frequency-shifted uplink signals from the second broadband uplink signal;  23/28 Attorney Docket 2676/100.1465US02 filtering, by a first plurality of filters in the first filter bank, the first plurality of frequency-shifted uplink signals to generate the first plurality of narrowband uplink signals; and filtering, by a second plurality of filters in the second filter bank, the second plurality of frequency-shifted uplink signals to generate second plurality of narrowband uplink signals, wherein each filter of the first plurality of filters and the second plurality of filters has a passband corresponding to a specified bandwidth for each narrowband uplink signal.  

Regarding claim 7, the combination of BERLIN, KO, either alone or in combination fails to teach,  wherein each filter of the first plurality of filters and the second plurality of filters comprises a respective bandpass filter having a respective center frequency corresponding to a respective additional center frequency of the respective frequency-shifted uplink signal; the method further comprising reducing a sampling rate of the first plurality of narrowband uplink signals and the second plurality of narrowband uplink signals and transmitting the first plurality of narrowband uplink 

Regarding claim 13, the combination of BERLIN, KO, either alone or in combination fails to teach,  wherein the first filter bank further comprises a first plurality of demodulators configured to generate a first plurality of frequency-shifted uplink signals from the first broadband uplink signal and a first plurality of filters configured to filter the first plurality of frequency-shifted uplink signals to generate the first plurality of narrowband uplink signals; wherein the second filter bank further comprises a second plurality of demodulators configured to generate a second plurality of frequency-shifted uplink signals from the second broadband uplink signal and a second plurality of filters configured to filter the second plurality of frequency-shifted uplink signals to generate the second plurality of narrowband uplink signals; wherein each filter of the first plurality of filters and the second plurality of filters has a passband corresponding to a specified bandwidth for each narrowband uplink signal.  

Regarding claim 19, the combination of BERLIN, KO, either alone or in combination fails to teach,  wherein the first remote antenna unit comprises a first filter bank configured to generate a first plurality of frequency-shifted uplink signals from the first broadband uplink signal and filter the first plurality of frequency- shifted uplink signals to generate the first plurality of narrowband uplink signals; wherein the second remote antenna unit comprises a second filter bank configured to generate a second plurality of frequency-shifted uplink signals from the second broadband uplink signal 

 claim 20, the combination of BERLIN, KO, either alone or in combination fails to teach,  wherein the first remote antenna unit is further configured to reduce a sampling rate of the first plurality of narrowband uplink signals and transmit the first plurality of narrowband uplink signals with the reduced sampling rate to the unit; and wherein the second remote antenna unit is further configured to reduce a sampling rate of the second plurality of narrowband uplink signals and transmit the second plurality of narrowband uplink signals with the reduced sampling rate to the unit.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466